Citation Nr: 1802903	
Decision Date: 01/12/18    Archive Date: 01/23/18

DOCKET NO. 10-46 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1. Entitlement to an initial rating for posttraumatic stress disorder (PTSD) in excess of 30 percent.

2. Entitlement to a total disability rating based on individual unemployability due to service connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Joseph Moore, Attorney


ATTORNEY FOR THE BOARD

M. Neal, Associate Counsel



INTRODUCTION

The Veteran is a decorated combat veteran who served on active duty from May 1968 to March 1970, including in the Republic of Vietnam. His decorations include the Purple Heart Medal, Combat Infantry Badge, and Vietnam Service Medal with One Bronze Service Star.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Boise, Idaho Regional Office (RO) of the Department of Veterans Affairs (VA).

The Board remanded the matter in February 2015 for readjudication and the issuance of a Supplemental Statement of the Case. Subsequently, in an August 2015 decision, the Board denied entitlement to an initial rating for PTSD in excess of 30 percent. The Board also found that the issue of TDIU, which the RO previously denied and which was not appealed in the Veteran's November 2010 VA Form 9, was not reasonably raised by the record. The Veteran appealed the decision to the Court of Appeals for Veterans Claims (Court). In an April 2017 memorandum decision, the Court set aside the August 2015 Board decision and remanded the issues of an increased initial rating for PTSD and the issue of whether entitlement to TDIU was reasonably raised by the record for readjudication consistent with the instructions outlined in the memorandum decision.

Pursuant to the Court's April 2017 memorandum decision, the Board has considered anew the issue of whether entitlement to TDIU has been reasonably raised from the record. For reasons discussed in greater detail below, the Board finds that it has and will address the issue here. See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).


FINDINGS OF FACT

1. Throughout the period of appeal, the Veteran's PTSD has been primarily manifested by: suicidal ideations; impaired impulse control, including unprovoked irritability and outbursts of anger; impaired short-term memory; disturbances of motivation and mood; depressed mood; anxiety; hypervigilance; panic attacks more than once a week; difficulty adapting to stressful circumstances, including in a work or worklike setting; and difficulty in establishing and maintaining effective work and social relationships.

2. Service connection is currently in effect for PTSD, now rated 70 percent; coronary artery disease (CAD), rated 60 percent; a gunshot wound of the left upper arm, rated 20 percent; a gunshot wound scar of the anterior left upper arm, rated 10 percent; and a gunshot wound scar of the posterior left upper arm; rated 10 percent.

3. The Veteran reported that he worked as a carpenter until 2004 and has a college education.

4. The Veteran has met the criteria for the assignment of a TDIU on a schedular basis.

5. The competent and credible evidence is in relative equipoise as to whether the Veteran's service-connected disabilities, standing alone, effectively preclude all forms of substantially gainful employment. 


CONCLUSIONS OF LAW

1. Resolving all reasonable doubt in the Veteran's favor, the criteria for an initial rating of 70 percent, but no higher, for PTSD have been met for the entire period of appeal. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.126, 4.130, Part 4, Diagnostic Code 9411 (2017).

2. Resolving all reasonable doubt in the Veteran's favor, the requirements for a TDIU have been met. 38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.15, 4.16 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012) defined VA's duty to assist a veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

In November 2017 written argument, the Veteran's attorney argued that the medical evidence of record supported a finding that the Veteran's service-connected PTSD "rendered him totally disabled throughout the history of his appeal, thereby warranting the assignment of a total rating (100 percent or 70 percent and TDIU) for PTSD for the entire appeal period."  (Emphasis added).  The Veteran's attorney then concluded his written argument by requesting that a "total rating" of either a 100 percent schedular rating for PTSD or 70 percent schedular rating for PTSD with TDIU be assigned.  As this decision grants a 70 percent rating for the Veteran's service-connected PTSD and also grants entitlement to TDIU, the Board finds that the Veteran's request has been satisfied and further assistance is unnecessary to aid the Veteran in substantiating his claims.

II. Legal Criteria & Analysis

PTSD

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C. § 1155. It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances. 38 C.F.R. § 4.21. 

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3. 

The Court has held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007).

Lay statements may support a claim for an increased rating by establishing the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. 38 U.S.C. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006). Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), they are not competent to provide opinions on medical issues that fall outside the realm of common knowledge of a lay person. See Jandreau, 492 F.3d 1372. Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence. Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Service connection for PTSD was granted by the RO in a March 2010 rating decision. A 30 percent initial disability rating was awarded with an effective date of October 22, 2009, the date of the claim. The Veteran contends that his PTSD is more disabling than currently evaluated.

The regulations establish a general rating formula for mental disorders. 38 C.F.R. § 4.130. Under the General Rating Formula, a 30 percent rating is warranted for PTSD with occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, or recent events). A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 38 C.F.R. § 4.130, Diagnostic Code 9411. 

In addition, a 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideations; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or worklike settings); inability to establish and maintain effective relationships. Id. Finally, a 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. Id.

In reviewing the evidence of record, the Board will consider the assigned Global Assessment of Functioning (GAF) score; however, the Board is cognizant that GAF scores are not, in and of themselves, the dispositive element in rating a disability. Rather, GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned. See 38 C.F.R. § 4.126(a). 

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation. Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002). On the other hand, if the evidence shows that the veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned. Mauerhan, 16 Vet. App. at 443. The United States Court of Appeals for the Federal Circuit has embraced the Court's interpretation of the criteria for rating psychiatric disabilities as set out in Mauerhan. Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3. 

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to the appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence). Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

In September 2009, the Veteran underwent a psychiatric evaluation by a private physician, Dr. G.G. See September 2009 evaluation report by Dr. G.G (rec'd November 2009). During the evaluation, the Veteran reported that he stopped going to theaters and was uncomfortable in crowds. He also reported having nightmares of his Vietnam experiences and finding himself naked in his backyard, which he described as his "little fort." In addition, the Veteran stated that he tried to distract himself from daytime recollections with activities and felt like he must frequently suppress these memories. The Veteran reported that riding horses helped with his mood. However, he also noted that he stopped hunting after Vietnam and got rid of all his guns because he felt "more and more" uncomfortable with guns. Further, the Veteran reported that he had suicidal ideations in the past, experienced sleep disturbance, felt depressed, worried, and was very irritable with others. He also referred to having only one friend whom he could count on and who boarded his horses in return for completing chores, such as mending a fence and cutting weeds. The Veteran stated he was not comfortable socializing with most people, seldom visited people other than his friend, and did not want to meet new people. He reported losing his temper with people and feeling "jumpy." In one instance, he lost his temper while playing golf and was "yank[ed]" back by a friend. In another instance, he "whirl[ed] around" to defend himself after a neighbor startled him. The Veteran also expressed trouble with intimacy, difficulty expressing his feelings, and feeling disconnected and numb. 

A mental status examination revealed a tense affect, a mildly dysphoric mood, largely normal speech, no indication of a formal thought disorder, intrusive recollections of combat experiences and related hypervigilance and guilt, and full orientation. In addition, the examiner noted that the Veteran's judgment was intact for hypotheticals, but that his interpretation of proverbs was "rather weak." The examiner also noted that the Veteran committed a slight error in an arithmetic exercise and exhibited weak performance in recalling five digits. The Veteran was also unable to recall all of the words spoken to him, stating that he was distracted. Id. During the examination, the Veteran jumped severely when a phone rang near him. The examiner performed the Minnesota Multiphasic Personality Inventory-2 (MMPI-2) test, which revealed an elevated profile, including "a good deal of somatic preoccupation, emotional distress with anxiety and depressive dysphoria." The examiner also provided a GAF score in the mid 50s and noted that the Veteran exhibited a diminished adaptability for dealing with frequent change and for vocational retraining for new roles and situations.
	
On an October 2009 SSA disability report, the Veteran reported that he had difficulty centering his attention and needed to write instructions down. See October 2009 SSA function report. He also reported that he had short-term memory loss, "really [didn't] deal with authority figures," and had extreme panic and anxiety attacks.

In January 2010, the Veteran submitted to an additional VA examination regarding his PTSD. The Veteran denied having a history of violence or assaultiveness or current suicidal ideations. However, he indicated that he experienced difficulties with anger and had a strong need for isolation at times that created some conflict in the work environment. He also referred to an instance at his former place of employment in which he threw hammers at co-workers who provoked him by simulating the sound of gunfire with two-by-fours. A mental status examination revealed no clear evidence of thought process or communication impairment, no evidence of delusions or hallucinations, increasing difficulties with short-term memory, normal speech, panic attacks 2 to 3 times a month, depression, sleep disturbance, and frequent intrusive recollections. In addition, the Veteran reported loss of interest in sports, feeling emotionally distant and numb, hypervigilance, exaggerated startle response, anxiety, irritability, and anger. The examiner gave a GAF score of 56 and described the Veteran's PTSD symptoms as relatively mild and transient that decrease work efficiency and ability to perform occupational tasks only during periods of significant stress. 

The Veteran submitted a Notice of Disagreement in April 2010. In the statement, he reported that he climbs approximately 30 to 40 feet up his backyard tree and sits in the crotch for at least an hour, observing everything going on around his "area of operation." He also reported periodic thoughts of suicide, 4 or more panic attacks per week, and an inability to understand complex commands and multi-task. In addition, the Veteran stated that he suffers disturbances of motivation and mood, a serious lack of motivation, and becomes confused and side-tracked away from his primary task. 

In his November 2010 VA Form 9, the Veteran indicated that he has great difficulty in opening or exposing his "real inner self" to strangers, including his VA examiner. He stated he was afraid people would be afraid of him and "lock [him] up." Id. 

A further VA examination took place in May 2013. According to the examiner, the Veteran reported not sleeping well, sweating drastically at night, and not eating like he used to. The Veteran also reported having instrusive thoughts and nightmares about Vietnam several times a week as well as panic attacks about 6 times a month. In addition, he reported having experienced suicidal ideations 9 months prior to the examination. He also stated that he rode a horse several times a week, enjoyed going on drives with his girlfriend, went out for dinner once a month, and met with other veterans 6 times a year. The examiner noted additional PTSD symptoms, including anxiety; suspiciousness; efforts to avoid thoughts, feelings, or conversations associated with the trauma; efforts to avoid activities places or people that arouse recollections of the trauma; irritability or outbursts of anger; and exaggerated startle response. The examiner provided a GAF score of 55 and found that the PTSD symptoms caused clinically significant distress or impairment in social occupational or other important areas of functioning. Further, the examiner determined that the Veteran was capable of completing complex tasks, though his concentration, persistence, and pace could be occasionally impaired in a work setting. The examiner also noted that the Veteran worked best away from the demands of the public, but was capable of at least superficial interactions with coworkers. The examiner concluded that the symptoms were mild and transient and caused occupational and social impairment. 

In a September 2013 statement, the Veteran stated that he wished to withdraw his request for a Board hearing due to "overwhelming panic" he felt about going to the hearing. See September 2013 Statement in Support of Case.

According to a statement received from the Veteran's friend, M.F., the Veteran stayed in his backyard unless he was riding on his horse and climbed his backyard tree to be by himself. See October 2017 letter from M.F. He also stated that fireworks on the 4th of July and New Year's put the Veteran in "panic mode." Id. In addition, M.F. indicated that the Veteran would spend his time alone behind a tree or bush during Veteran's Day gatherings.

Most recently, in November 2017, the Veteran underwent a psychiatric evaluation by another private physician, Dr. M.C. The Veteran indicated that he has a great deal of difficulty engaging with co-workers, supervisors, and the public. Specifically, he indicated that he loses his temper easily, avoids people, struggles with any interpersonal interaction, and has a great difficulty with anger. He also reported that his marriage ended because of his depression, anger, inability to express his feelings, and struggle with any intimacy. Additionally, the Veteran described intermittent suicidal ideation and depressive symptomatology. According to a mental status examination, his speech was speech very flat and decreased in rate, tone, and volume. His affect was completely restricted to the dysthymic range. Further, his thought content positive for passive suicidal ideation as well as paranoid ideation and delusions associated with the feeling that he could be infiltrated by an unknown enemy within his own home at any given time. While his thought process was logical, it exhibited periods of thought perseveration surrounding topics of Vietnam. The Veteran denied having any hallucinations, and his cognitive functions were intact. Dr. M.C. determined that the Veteran's PTSD symptoms have caused "enormous impairments in his social, occupational, and other areas of functioning, especially when related to his family." 

Upon review of the record, the Board finds that the competent and credible evidence is in relative equipoise as to whether the Veteran's PTSD warrants a rating in excess of 30 percent. The VA examinations reflect that the Veteran's current disability rating for PTSD most nearly approximates the current rating assigned. The January 2010 VA examination did not reveal a current history of suicidal ideations or violence. In the examination, the Veteran reported only 2 to 3 panic attacks a month. The examiner found that his symptoms were relatively mild and transient. Similarly, the May 2013 VA examination found that his symptoms were mild and transient and caused some level of occupational and social impairment. Further, both examiners provided GAF scores reflecting moderate severity of PTSD symptoms. There is no evidence to doubt the credibility of the examiners.

Simultaneously, however, the private examinations and statements of record reflect PTSD symptoms that are more severe, thus entitling the Veteran to a higher, 70 percent disability evaluation. In the September 2009 examination with Dr. G.G., the Veteran reported difficulty with irritability and anger to the point where, in one instance, he had to be "yank[ed]" back by a friend after losing his temper while playing golf. See September 2009 evaluation report by Dr. G.G. The private physician noted that the Veteran exhibited difficulty adapting to stressful circumstances, including dealing with vocational training for new roles and situations. The Veteran also experienced severe anxiety during the examination, at one point jumping at the sound of a phone ringing. In the November 2017 examination with Dr. M.C., the Veteran reported continued suicidal and paranoid ideations. Dr. M.C. determined that the Veteran's PTSD symptoms had caused "enormous impairments in his social, occupational, and other areas of functioning[.]" See November 2017 evaluation report by Dr. M.C. The Veteran's statements also reflect extreme panic attacks occurring more than once a week and trouble completing complex tasks. In this regard, the Board draws attention to the withdrawal of the Veteran's hearing request due to his "overwhelming panic" regarding the scheduled hearing. See September 2013 Statement in Support of Case. The Veteran and his friend, M.F., also reported that he climbs high up his backyard tree to be alone, thereby placing himself in danger. There is no evidence to doubt the credibility of the Veteran, his examiners, or M.F.

In weighting the conflicting evidence of record, the Board finds the VA examinations, the private examinations, and the lay statements of record are equally probative. Accordingly, the Board must resolve all reasonable doubt in the Veteran's favor and finds that the criteria for an initial rating of 70 percent for PTSD have been met. In doing so, the Board has considered a higher evaluation of 100 percent. The evidence of record does not reflect total occupational and social impairment. According to the Veteran, he attends gatherings with other veterans and maintains a relationship with a friend. In addition, he cohabitates, eats out, and goes on driving trips with his girlfriend. He does not exhibit gross impairment in thought processes or communication, persistent delusions or hallucinations, or grossly inappropriate behavior. While the Veteran reported having climbed high up his backyard tree, there is insufficient evidence that he persistently placed himself or others in danger. See April 2010 Notice of Disagreement. In addition, there is no evidence of intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name. Therefore, a rating for PTSD in excess of 70 percent is unwarranted for any portion of the period of appeal. See 38 C.F.R. §§ 3.102, 4.130, Diagnostic Code 9411.

TDIU

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. For the purposes of these ratings, a single disability will be considered if the disabilities are of one or both upper extremities, one or both lower extremities disabilities resulting from a common etiology, disabilities affecting a single bodily system, multiple injuries incurred in the same action, or multiple disabilities incurred as a prisoner of war. When these percentage standards are not met, consideration may be given to entitlement on an extraschedular basis, taking into account such factors as the extent of the service-connected disability, and employment and educational background. It must be shown that the service-connected disability produces unemployability without regard to advancing age. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19.

Marginal employment shall not be considered substantially gainful employment. Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the United States Department of Commerce, Bureau of the Census, as the poverty threshold for one person. Marginal employment may also be held to exist, on a facts found basis (included but not limited to employment in a protected environment such as a family business or sheltered workshop) when earned annual income exceeds the poverty threshold. Consideration shall be given in all claims to the nature of the employment and the reason for termination. 38 C.F.R. § 4.16.

For a veteran to prevail on a claim for a total compensation rating based on individual unemployability, the record must reflect some factor which takes his case outside of the norm. The sole fact that he is unemployed or has difficulty obtaining employment is not enough. A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment. The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment. Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Veteran is currently service-connected for PTSD, now rated 70 percent; CAD, rated 60 percent; a gunshot wound of the left upper arm, rated 20 percent; a gunshot wound scar of the anterior left upper arm, rated 10 percent; and a gunshot wound scar of the posterior left upper arm, rated 10 percent. Therefore, the Veteran's service-connected disabilities meet the criteria for the assignment of a TDIU on a schedular basis. 38 C.F.R. § 4.16.

The Veteran contends that his service-connected disabilities, particularly his CAD, PTSD, and gunshot wound of the left upper arm, prevent him from obtaining and maintaining substantially gainful employment. See March 2013 VA Form 21-8940; November 2009 VA Form 21-8940.

As stated above, the Veteran underwent a psychiatric evaluation by Dr. G.G., a private physician, in September 2009. See September 2009 evaluation report by Dr. G.G (rec'd November 2009). The private physician stated that the Veteran appeared able to carry out routine activities within his physical limitations. However, he also indicated that the Veteran would have some difficulty with distractibility by others in work settings, especially more crowded or public settings, and would likely not do well with the general public or in close cooperation with too many others. Additionally, the examiner found that the Veteran exhibited a diminished adaptability for dealing with frequent change and for vocational retraining for new roles and situations.
In his October 2009 SSA disability report, the Veteran reported that he had difficulty centering his attention and needed to write instructions down. See October 2009 SSA function report. He also reported that he was anti-social and that his PTSD limited his ability to work. Further, the Veteran stated that he had short-term memory loss, "really [didn't] deal with authority figures," and had extreme panic and anxiety attacks. 

A November 2009 SSA disability determination found that the Veteran was disabled due to his service-connected CAD and left shoulder generation status post-surgery. See November 2009 SSA disability determination and transmittal.

The Veteran submitted an application for entitlement to a TDIU in November 2009. See November 2009 VA Form 21-8940; see also December 2009 VA Form 21-8940. In the application form, the Veteran stated he worked as a carpenter, but had not been physically able to work for the past 5 years due to his service-connected gunshot wound and PTSD. Specifically, the Veteran stated that his left shoulder was not useable for work and that his memories of Vietnam "and all the death and destruction [he] saw" prevented him from working well with others. He also noted that he had a college education. In a subsequent application, the Veteran claimed that his service-connected ischemic heart disease (IHD) also precluded him from obtaining and maintaining substantially gainful employment. See March 2013 VA Form 21-8940.

In January 2010, the Veteran submitted to VA examinations regarding his service-connected gunshot wound of the left upper arm and his PTSD. The joint examination revealed tenderness and guarding of movement of the left shoulder and left elbow as well as a restricted range of motion (ROM) with pain on movement. The examiner noted that the Veteran's ability to engage in sports was severely affected and that his ability to complete chores, shop, and engage in recreation was moderately affected. Further, the examiner found a mild impact on his ability to exercise and travel and no impact on feeding, bathing, dressing, toileting, grooming, and driving. In the PTSD examination, the Veteran reported difficulties with anger and referred to an instance at his former place of employment in which he threw hammers at co-workers who provoked him by simulating the sound of gunfire with two-by-fours. The examiner described the Veteran's PTSD symptoms as relatively mild and transient that decrease work efficiency and ability to perform occupational tasks only during periods of significant stress. 

The Veteran underwent a VA examination regarding the functional impact of his service-connected disabilities in May 2013. The examiner reported only slight weakness in the Veteran's left arm and found that the arm remained functional for most activities. In addition, the examiner found that the Veteran's muscle injuries and scars did not impact his ability to work. The examiner determined that the condition that impacted the Veteran's work to the greatest extent was his IHD. According to the examiner, a January 2013 VA examination of the Veteran's IHD indicated some moderate intensity activities might cause debilitating symptoms, but that he could still perform light intensity activities, such as walking, writing, desk work, and typing. The examiner did not address the impact of the Veteran's PTSD on his ability to work.

A contemporaneous VA examination regarding the Veteran's PTSD revealed that his PTSD symptoms caused clinically significant distress or impairment in social occupational or other important areas of functioning. See May 2013 Review PTSD Disability Benefits Questionnaire. Further, the examiner determined that the Veteran was capable of completing complex tasks, though his concentration, persistence, and pace could be occasionally impaired in a work setting. The examiner also noted that the Veteran worked best away from the demands of the public, but was capable of at least superficial interactions with coworkers. The examiner concluded that the symptoms were mild and transient and caused occupational and social impairment.

As discussed above, in November 2017, the Veteran underwent a psychiatric evaluation by another private physician, Dr. M.C. The Veteran indicated that he had a great deal of difficulty engaging with co-workers, supervisors, and the public. Specifically, he indicated that he lost his temper easily, avoided people, struggled with any interpersonal interaction, and had great difficulty with anger. Dr. M.C found that the Veteran's thought content was positive for passive suicidal ideation as well as paranoid ideation and delusions associated with "the feeling that he could be infiltrated by an unknown enemy within his own home at any given time." Id. While his thought process was logical, it exhibited periods of thought perseveration surrounding topics of Vietnam. Dr. M.C. determined that the Veteran's PTSD symptoms have caused "enormous impairments in his social, occupational, and other areas of functioning[.]" Id.

Upon review of the record, the Board finds that the competent and credible evidence is in relative equipoise as to whether the Veteran's service-connected disabilities preclude all forms of substantially gainful employment. While the Veteran claims that he has lost the use of his left shoulder for work due to his service-connected gunshot wound, the objective results of the January 2010 and May 2013 VA examinations do not reveal that the gunshot wound or related scars prevent him from all forms of substantially gainful work, including sedentary work. Similarly, while his service-connected IHD impacts his ability to engage in moderate intensity activities, it does not preclude him from lines of work characterized by light intensity activities, such as writing, desk work, and typing. There is no evidence to doubt the credibility of the examiners.

In contrast, however, there is conflicting competent and credible evidence as to whether the Veteran's service-connected PTSD precludes him from obtaining and maintaining substantially gainful employment. The VA examinations reflect mild PTSD symptoms that affect, but not totally impair, the Veteran's occupational functioning. Simultaneously, the private examinations and lay statements of record reveal PTSD symptoms that seriously compromise the Veteran's ability to work safely and effectively. Specifically, the Board points to the Veteran's intermittent suicidal ideations, reported physical confrontations, social isolation, difficulty communicating with others, and potential self-harm, such as climbing high up a tree to avoid others. While it is not clear in the record how consistent the Veteran experiences suicidal ideations and instances of potential self-harm, such behavior, in conjunction with the Veteran's social isolation, anger, and severe anxiety, may preclude him from securing and following substantially gainful employment. 

As established above, there is no evidence to doubt the credibility of any of the examiners or lay witnesses. Further, the Board finds the examinations and statements of record equally probative. Accordingly, the Board must resolve all reasonable doubt in the Veteran's favor and finds that the criteria for a TDIU have been met. See 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.15, 4.16.


ORDER

An initial rating of 70 percent for PTSD is granted, subject to the regulations governing payment of monetary awards.

Entitlement to a TDIU is granted, subject to the regulations governing payment of monetary awards.




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


